Citation Nr: 1036898	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1943 to April 
1946; he died in April 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2008 rating determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2006; the immediate cause of death, 
according to records, was urosepsis; other significant conditions 
listed were hypertension, anemia, and dementia.

2.  At the time of the Veteran's death, service connection had 
been established for internal derangement, right knee, post-
operative total joint replacement rated as 50 percent disabling.

3.  The competent evidence of record indicates that the Veteran's 
service-connected disability was not a direct or contributory 
cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
February 2008 fully satisfies the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in February 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the claimant what information 
and evidence was needed to substantiate the claim decided herein.  
The letter also requested that the claimant provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the claimant, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

In a claim for dependency and indemnity compensation, including a 
claim of entitlement to service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement of 
the conditions, if any, for which a Veteran was service-connected 
at the time of his death, (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition, and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The November 2008 letter provided adequate notice regarding Hupp 
element (2) as well as element (3) with respect to establishing 
service connection for the cause of the Veteran's death as due to 
a disability related to service.  As for element (1) of Hupp 
notice, the appellant was never provided a statement of the 
conditions for which the Veteran was service-connected at the 
time of his death.  The Board is, however, satisfied that the 
appellant demonstrated actual knowledge of the Veteran's service 
connected disabilities.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (once an error is identified as to any of the 
notice elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant).  In this regard, in 
the February 2008 VA Form 21-4138, the appellant stated that she 
believed that the Veteran's death may have been caused by an 
infection in his service connected knee prostheses that spread to 
other parts of his body.  She further noted that the Veteran was 
service connected for a total replacement of his right knee and 
that he was rated as 50 percent disabled, thus demonstrating that 
the appellant was aware of the conditions for which the Veteran 
was service-connected for at the time of his death.  

Finally, the Board observes that the appellant was never provided 
notice regarding the establishment of an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Nevertheless, the Board finds this error to be 
nonprejudicial because the Board has concluded that the 
preponderance of the evidence is against this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Any questions as 
to the appropriate effective date to be assigned have therefore 
been rendered moot.

In Vazquez-Flores, 22 Vet App 37 (2008), the Court stated that 
'Nothing in law or common sense supports a conclusion that the 
Court should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a notice 
error prior to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of administrative 
appellate procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted when 
no benefit would flow to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As discussed above, the appellant has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with 
respect to nearly all pertinent provisions.  For those elements 
of notice that the appellant was not specifically informed, the 
Board has demonstrated that any defective pre-decisional notice 
error was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  As such, the Board finds that no 
useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  In this 
regard, the Veteran's service treatment records, private 
treatment records, and VA treatment records are associated with 
the claims folder.  The appellant has not identified any 
additional relevant, outstanding records that need to be obtained 
before deciding her claim.

A VA medical opinion was not requested in conjunction with the 
appellant's claim, and the Board notes that it has determined 
that the evidence currently of record is sufficient to decide her 
claim.  Thus, no remand for a VA medical opinion is warranted.  
See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 
5103A(a), and not (d), applies to DIC claims, and requires that 
VA need only obtain a medical opinion when such opinion is 
'necessary to substantiate the claimant's claim for a benefit').  
In the present case, there is no competent evidence that the 
Veteran's cause of death is related to his military service, and 
no evidence that a medical opinion would aid in substantiating 
the appellant's claim.

Under the circumstances of this case, 'the record has been fully 
developed,' and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that the VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 
2002).  The cause of a Veteran's death will be considered to be 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  This 
question will be resolved by the use of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of a 
Veteran, including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

In the present case, the immediate cause of the Veteran's death 
was reported on the April 2006 Death Certificate as urosepsis, 
and other significant conditions were noted to be hypertension, 
anemia, and dementia.  The Veteran was not service-connected for 
these disabilities at the time of his death.  At the time of the 
Veteran's death, service connection had been established for 
internal derangement, right knee, post-operative total joint 
replacement.  The appellant asserts that infection in the 
Veteran's service-connected right knee prostheses had spread to 
other parts of his body and this is what caused the Veteran's 
death.  As such, she contends that service connection for the 
cause of the Veteran's death is warranted.  

At the time of the Veteran's death, private records indicate that 
the Veteran was admitted to the hospital approximately a week 
before his death with shortness of breath and an ulcer of the 
heel in the midfoot that had increased drainage and a foul odor.  
Approximately a month before the Veteran's death, in March 2006, 
the Veteran was admitted to the hospital with urosepsis and 
dehydration and was noted to have some gangrenous changes of his 
left foot and ankle.  The March 22, 2006 consultation note 
indicated that the Veteran exhibited large necrotic ulcerations 
of the lower ankle and dorsum of the foot, a large necrotic ulcer 
of the heel and another ulcer over the first metatarsal head.  
The April 11, 2006 discharge note indicates that the Veteran was 
diagnosed with a urinary tract infection, pneumonia, valium 
depletion, gangrene, ulcer of the heel in the midfoot, 
hypertension, senile delirium, and uncontrolled diabetes, type 
II.  The Board notes that nothing in the private treatment 
records indicates that the Veteran was suffering from any problem 
associated with his knee at the time of his death.  The ultimate 
cause of the Veteran's death (urosepsis including other 
significant conditions:  hypertension, anemia, and dementia) 
cannot be found to be of service origin.

The Board's attention is now directed to the question of whether 
urosepsis, hypertension, anemia, or dementia warrants service 
connection on a direct basis.  The preponderance of the evidence 
is against this aspect of the appellant's claim.  As noted above, 
service connection was only established for internal derangement, 
right knee, post-operative total joint replacement.  The 
competent evidence does not indicate that the Veteran's 
urosepsis, hypertension, anemia or dementia was related to his 
active duty service.  The Veteran's service treatment records do 
not indicate any diagnoses of urosepsis, hypertension, anemia, or 
dementia and there are no competent medical opinions linking 
these disorders etiologically with any disease or injury in 
service.  In fact, the evidence of record indicates the Veteran 
was afforded a VA examination in January 2000 which provides a 
thorough medical history which is silent with regard to the 
Veteran suffering from urosepsis, hypertension, anemia, or 
dementia.  Indeed, the first mention of any of these disorders in 
the medical record does not occur until March 2005, almost 60 
years after his separation from active service.  The lapse in 
time between active service and the first diagnoses of urosepsis, 
hypertension, anemia, or dementia weighs against the appellant's 
claim for direct service connection.  The Board may, and will, 
consider in its assessment of service connection the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc).  

In addition, the appellant has submitted no competent medical 
evidence or opinion to suggest a direct causal link between the 
Veteran's urosepsis, hypertension, anemia, or dementia and his 
active service.  The Board is sympathetic to the appellant's loss 
of her husband, but it must rely on the competent medical 
evidence in making its determination.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (Board is prohibited from making conclusions 
based on its own medical judgment); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the present case, the 
competent medical evidence fails to show any link between the 
Veteran's service-connected internal derangement, right knee, 
post-operative total joint replacement and the urosepsis, with 
contributing factors of hypertension, anemia, and dementia that 
caused his death.  As for whether the competent evidence 
demonstrates that the Veteran's death was directly due to 
military service, the preponderance of the evidence is against 
such a finding.  Therefore, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


